NUMBER 13-11-00064-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


KEIONDRA TAMIKA ALLEN,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 329th District Court
                        of Wharton County, Texas.



                         MEMORANDUM OPINION
                 Before Justices Garza, Benavides, and Vela
                     Memorandum Opinion Per Curiam

      Appellant, Keiondra Tamika Allen, attempts to appeal her conviction for

aggravated assault. The trial court has certified that Athe defendant has waived the right

of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On February 2, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On February 5, 2011, counsel filed a letter brief with this Court.          Counsel=s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.




                                                  PER CURIAM



Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of February, 2011.




                                              2